        Case 3:18-cv-00326-HZ        Document 150     Filed 05/13/19   Page 1 of 33




Jeffrey S. Love, OSB No. 873987
John D. Vandenberg, OSB No. 893755
James E. Geringer, OSB No. 951783
KLARQUIST SPARKMAN, LLP
One World Trade Center
121 SW Salmon Street, Suite 1600
Portland, Oregon 97204
T: 503-595-5300
jeffrey.love@klarquist.com
john.vandenberg@klarquist.com
james.geringer@klarquist.com

Howard L. Close, Texas Bar No. 04406500
J. Andrew Love, Texas Bar No. 24007571
Patrick B. McAndrew, Texas Bar No. 24042596
Ronnie Flack, Jr., Texas Bar No. 24095655
WRIGHT CLOSE & BARGER, LLP
One Riverway, Suite 2200
Houston, Texas 77056
T: 713-572-4321
close@ wrightclosebarger.com
love@wrightclosebarger.com
mcandrew@wrightclosebarger.com
flack@ wrightclosebarger.com

[Additional counsel listed on following page]

Attorneys for Plaintiffs
FEREYDUN TABAIAN and AHMAD ASHRAFZADEH

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION

 FEREYDUN TABAIAN and                           Civil Action No.: 3:18-cv-0326-HZ
 AHMAD ASHRAFZADEH,
                                                PLAINTIFFS’ RESPONSE BRIEF
        Plaintiffs,                             ON CLAIM CONSTRUCTION

                v.

 INTEL CORPORATION,

        Defendant.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION
       Case 3:18-cv-00326-HZ      Document 150      Filed 05/13/19   Page 2 of 33




Richard N. Laminack, Texas Bar No. 11850350 (pro hac vice)
LAMINACK, PIRTLE & MARTINES
5020 Montrose Blvd., 9th Floor
Houston, Texas 77006
T: 713-292-2750
rickl@lpm-triallaw.com

Luke Motley IV, Texas Bar No. 14595960 (pro hac vice)
LAW OFFICES OF LUKE MOTLEY, IV PC
111 S. Travis Street
Sherman, TX 75090
T: 903-892-9133
lmotley4@motleypc.com

Attorneys for Plaintiffs
FEREYDUN TABAIAN and AHMAD ASHRAFZADEH




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION
       Case 3:18-cv-00326-HZ                     Document 150                Filed 05/13/19             Page 3 of 33




                                              TABLE OF CONTENTS
                                                                                                                             Page(s)
I.     INTRODUCTION .............................................................................................................. 1
II.    THE PROPER SCOPE OF THE ASSERTED CLAIMS ................................................... 6
III.   PLAINTIFFS’ ATTEMPTS TO COMPROMISE ............................................................. 8
IV.    PLAINTIFFS’ ATTEMPTS TO

COMPROMISE…………………………………………8

V.     DISPUTED TERMS AND CONSTRUCTIONS ............................................................... 8
       A.        “droop output(s)”

                 1.        Plaintiffs Give Proper Weight To “Droop” .............................................. 10
                 2.        The Droop Output(s) Need Not Adjust A Droop Function ...................... 11
                 3.        Intel Relies On Inconclusive Non-Party Inventor Testimony................... 14
       B.        “sense output(s)” ................................................................................................... 15
                 1.        Plaintiffs Give Proper Weight To “Sense” ............................................... 16
                 2.        Sense Output(s) Need Not Adjust Circuitry That Measures Current ....... 16
       C.        “said calibration control circuit interfaces with
                 said nonvolatile memory to store calibration data” .............................................. 17
                 1.        Intel Misstates The Intrinsic Evidence ...................................................... 18
                 2.        Intel Again Relies On Inconclusive Non-Party Inventor Testimony ........ 19
       D.        “calibration data” .................................................................................................. 20
                 1.        Intel Only Focuses On Temperature ......................................................... 20
                 2.        Intel Misstates The Claim Language ........................................................ 21
                 3.        Intel Reads “Calibration” Out of “Calibration Data” ............................... 21
       E.        “load voltage input” .............................................................................................. 22
                 1.        Intel Misunderstands Monitoring Load Voltage ....................................... 23
                 2.        Plaintiffs’ Proposed Construction Is Bounded .......................................... 23
       F.        “temperature data is used . . . to adjust
                 said sense outputs and said droop outputs”........................................................... 24
                                                                                                                                        i
PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION
     Case 3:18-cv-00326-HZ                     Document 150               Filed 05/13/19            Page 4 of 33




     G.        “said calibration control circuit interfaces with said regulator circuit
               via said sense outputs, said droop outputs, and said load voltage input” ............. 25
     H.        “calibration control circuit” .................................................................................. 26
V.   CONCLUSION ................................................................................................................. 27




                                                                                                                                  ii
PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION
            Case 3:18-cv-00326-HZ                       Document 150                Filed 05/13/19              Page 5 of 33




                                                 TABLE OF AUTHORITIES
                                                                                                                                          Page
Cases
Bell Atlantic Network Services, Inc. v. Covad Communications Group, Inc.,
  262 F.3d 1258 (Fed. Cir. 2001)............................................................................................... 3, 5
Cadence Pharmaceuticals Inc. v. Exela PharmSci Inc.,
  780 F. 3d 1364 , 1369 (Fed. Cir. 2015)..................................................................................... 12
Cont’l Circuits LLC v. Intel Corp.,
  915 F.3d 788 (Fed. Cir. 2019)............................................................................................... 5, 15
Helferich Patent Licensing v. New York Times Co.,
  788 F.3d 1293 , 1299 n. 4 (Fed. Cir. 2015)............................................................................... 10
Kaneka Corp. v. Xiamen Kingdomway Grp. Co.,
  790 F.3d 1298 (Fed. Cir. 2015)................................................................................................. 15
Nautilus, Inc. v. Biosig Instruments, Inc.,
  134 S. Ct. 2120, (2014) ............................................................................................................. 24
Nazomi Communications, Inc. v. ARM Holdings, PLC,
  403 F.3d 1364 (Fed. Cir. 2005)................................................................................................. 19
Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005)..................................................................................... 2, 3, 8, 18
Star Sci., Inc. v. R.J. Reynolds Tobacco Co.,
  655 F.3d 1364 (Fed. Cir. 2011)................................................................................................. 24
Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996)..................................................................................................... 3
Rules
Patent L.R. 4-2 ................................................................................................................................ 8
Fed. R. of Evid. 702 ........................................................................................................................ 4
Fed. R. of Evidence 611 .................................................................................................................. 4
Fed. R. of Evidence 701 .................................................................................................................. 4
N.D. California Patent L.R. 2-4 ...................................................................................................... 8
Patent L.R. 4-1 ................................................................................................................................ 8




                                                                                                                                               iii
PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION
      Case 3:18-cv-00326-HZ     Document 150      Filed 05/13/19     Page 6 of 33




                          TABLE OF ABBREVIATIONS

Abbreviation            Explanation
944, xx:yy              U.S. Patent No. 7,027,944 (“the ’944 Patent”) (filed as ECF No. 1-
(ECF 1-1)               1), column no. xx, line no. yy
DeRouin Decl. (Ex. A)   U.S. Provisional Patent Application No. 60/484,105 (filed with
(ECF 144-1)             this brief as Ex. A to DeRouin Declaration)
DeRouin Decl. (Ex. B)   Originally Filed Claims for U.S. Patent Application No.
(ECF 144-2)             10/878,477 (filed with this brief as Ex. B to DeRouin Declaration)
VS Decl.                Declaration of Vivek Subramanian, Ph.D., February 20, 2019
(ECF 115-4)             (filed as ECF No. 115-4)
Melvin Decl.            Declaration of Stephen W. Melvin, Ph.D., February 21, 2019
(ECF 115-5)             (filed as ECF No. 115-5)
Melvin Decl.            Declaration of Stephen W. Melvin, Ph.D., March 13, 2019 (filed
(ECF 115-6)             as ECF No. 115-6)
JGD Decl. (Ex. C)       Hejazi Dep. Excerpts (rebuttal to Hejazi excerpts at ECF 146-2)
                        (filed with this brief)
JGD Decl. (Ex. D)       Sadati Dep. Excerpts (rebuttal to Sadati excerpts at ECF 146-3)
                        (filed with this brief)




                                                                                         iv
PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION
        Case 3:18-cv-00326-HZ          Document 150       Filed 05/13/19      Page 7 of 33




II.    INTRODUCTION

       Plaintiffs’ proposed constructions are supported by the plain meaning of the terms at issue

in Claim 1, which are broad; the understanding of these broad claim terms by persons of ordinary

skill in the art; the claim construction principles established by the Supreme Court and Federal

Circuit; and the asserted patent’s specification, including the provisional application incorporated

therein and the original filed claims, showing that those broad claim terms encompass a variety of

specific embodiments. Plaintiffs are not proposing, as Intel contends, “litigation-driven claim

constructions.”

       Intel, on the other hand, has overtly focused its proposed constructions on one embodiment

in Figures 1 and 2 of the patent, and at times on the accused Fully Integrated Voltage Regulator

(“FIVR”) technology (disregarding any embodiment).1 Intel improperly seeks to limit the broad

terms of the Claim 1 by incorporating limitations from one embodiment, or by adding limitations

found nowhere in the patent, and ignores the full record of the relevant intrinsic evidence.

       Intel’s approach is inconsistent. Sometimes it cherry-picks limitations from an

embodiment. Sometimes it seeks limitations that are contrary to the same embodiment. For

example, Intel seeks a construction for “sense output(s)” that is plainly at odds with the

embodiment depicted in Figures 1 and 2 of the ’944 Patent and described in the related text in the

specification. Intel argues that sense outputs must “adjust the circuitry that measures current,” yet

in Figures 1 and 2, the sense outputs clearly interface with the “adjustable sense amplifier (150),”

not the “current sense circuit (140).” Compare ECF 145 at pp. 14-17, with 944, Fig. 1 (depicting

current sense circuit 140, adjustable sense amplifier 150, calibration control circuit 190), 8:51-53




1
 Intel asserts that there is “undisputed evidence” that Intel does not infringe the asserted claims.
See, e.g., ECF 145 at p. 12 (discussing FIVR and a droop function). Plaintiffs dispute that.


PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                       1
        Case 3:18-cv-00326-HZ         Document 150        Filed 05/13/19     Page 8 of 33




(“The adjustable sense amplifier [150] may be adjusted via the calibration control circuit 190.”),

and 944, Fig. 2 (depicting sense outputs 530), 9:31-36 (“The controller 500 adjusts the sense

amplifiers of the regulator circuit via sense outputs 530…. These sense outputs 530 in one

embodiment interface with the adjustable sense amplifiers via a digital to analog converter with

registered input 510, and an amplifier 505.”). Accordingly, claim 29 (which depends from asserted

claim 1 via claim 26) expressly recites that the “calibration control circuit interfaces with said

multiphase regulator by adjusting said sense amplifiers in each phase via said sense outputs . . . .”

944, Claim 29 (emphasis added). The construction of “sense outputs” must encompass the

embodiment shown in Figs. 1 and 2 and claimed in dependent Claim 29. Intel’s proposed

construction does not. Plaintiffs’ proposed construction does.

       Other times, Intel seeks to limit broad claim language to the embodiment in Figure 1, as

with its proposed construction for load voltage input. See ECF 145 at pp. 21-24 (seeking to limit

load voltage input using Figure 1 of the ’944 Patent). Intel looks to yet another aspect of that

embodiment in its attempt to limit droop output(s). See ECF 145 at pp. 8-14 (arguing that droop

outputs must “adjust a droop function”).

       Intel’s approach to claim construction is wrong. Broad claim language should be construed

broadly, and where reasonable to cover all relevant embodiments disclosed in the patent. Intel’s

attempt to limit broad claim language to one embodiment (or even a few), or in ways contrary to

all embodiments, is improper. See Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005)

(en banc) (“although the specification often describes very specific embodiments of the invention,

we have repeatedly warned against confining the claims to those embodiments.”).

       Intel also places undue reliance on the subjective and inconclusive deposition testimony of

non-party inventors. Such extrinsic evidence cannot trump the intrinsic evidence relied on by



PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                   2
         Case 3:18-cv-00326-HZ         Document 150        Filed 05/13/19      Page 9 of 33




Plaintiffs. See Phillips, 415 F.3d at 1317-19 (“extrinsic evidence, … including … inventor

testimony, … is ‘less significant than the intrinsic record in determining “the legally operative

meaning of claim language.”); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584-85 (Fed.

Cir. 1996) (“Nor may the inventor’s subjective intent as to claim scope, when unexpressed in the

patent documents, have any effect…. But testimony on the technology is far different from other

expert testimony, whether it be of an attorney, a technical expert, or the inventor, on the proper

construction of a disputed claim term, relied on by the district court in this case. The latter kind of

testimony may only be relied upon if the patent documents, taken as a whole, are insufficient to

enable the court to construe disputed claim terms. Such instances will rarely, if ever, occur.”); Bell

Atlantic Network Services, Inc. v. Covad Communications Group, Inc., 262 F.3d 1258, 1268–69

(Fed. Cir. 2001) (“However, in the rare circumstance that the court is unable to determine the

meaning of the asserted claims after assessing the intrinsic evidence, it may look to additional

evidence that is extrinsic …. This additional extrinsic evidence includes such evidence as expert

testimony, articles, and inventor testimony. … This extrinsic evidence may be used only to assist

in the proper understanding of the disputed limitation; it may not be used to vary, contradict,

expand, or limit the claim language from how it is defined, even by implication, in the specification

or file history.”).

        The non-party inventors are not expert witnesses in this case. On the contrary, Mr. Hejazi

repeatedly testified that he is not expert in the specific field of Intel’s questions. See Hejazi Dep.,

52:9 (“Since I am not an expert, I do not know”), 58:12-13, 80:7-14, 82:17, and see 49:3-6 (“none

of my previous background was voltage regulators”), 128:15-25 (plaintiff Mr. Ashrafzadeh “was

the expert … [i]n voltage regulators”) (JGD Decl. Ex. C). Mr. Sadati also testified he was not an

expert, including not an expert in understanding patent claims. Sadati Dep. 60:3 (“I am not kind




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                     3
       Case 3:18-cv-00326-HZ          Document 150         Filed 05/13/19     Page 10 of 33




of expert”), 70:13 (“I am not expert in the kind of legal”), and see 126:16-17 (Intel, “Q. I am

actually not asking [for] an expert opinion”), 165:25 (“Ahmad [Ashrafzadeh] was expert”) (JGD

Decl. Ex. D). Accordingly, their opinions on technical issues should be stricken. See Fed. R. of

Evidence 701 (“If a witness is not testifying as an expert, testimony in the form of an opinion is

limited to one that is: … (c) not based on … technical … knowledge within the scope of Rule

702.”). They were not retained to study the patent, which issued over 13 years ago, and they did

not do so. On the contrary, Mr. Hejazi testified that to prepare for his deposition he only “looked

at the [patent] diagrams and first claim” and “very briefly” at “some of” the specification, and as

“it was a long time ago” he “may have forgotten some of the details” of the patent. Hejazi Dep.

9-10 (JGD Decl. Ex. C). Mr. Sadati testified that he “glanced through the patent but I did not spend

time to look at like what we did at that time long time back”; “mostly focused on the claim

quickly.” Sadati Dep. 13:2-4, 13:11-12 (JGD Decl. Ex. D). Accordingly, even if they were

experts, their opinions should be stricken as lacking a reliable basis. See Fed. R. of Evid. 702. Intel

quotes from a series of leading questions, to which Intel gave Plaintiffs a standing objection.

Hejazi Dep. 70-71 (JGD Decl. Ex. C). Intel’s leading questions were on direct examination and

were not necessary to develop testimony, so they should be stricken as improper. See Fed. R. of

Evidence 611(c) (“Leading questions should not be used on direct examination except as necessary

to develop the witness’s testimony.”).

       Intel suggests that these excerpts somehow confirm Intel’s positions. See, e.g., ECF 145 at

pp. 1, 2, 10, 26, 28. They do not. The non-party inventor testimony primarily addresses one of

many embodiments disclosed in the ’944 Patent, without offering any expert opinion based on a

Phillips-informed review of the patent claims, specification, and other evidence. See, e.g., Hejazi

Dep. 77, 78:10-11 (questioned about Figs. 1 and 2, he testifies, “Yes, that is one implementation.”)




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                     4
       Case 3:18-cv-00326-HZ           Document 150        Filed 05/13/19     Page 11 of 33




(JGD Decl. Ex. C). The testimony in no way suggests that the disputed terms should be limited to

a specific embodiment. The testimony does not corroborate Intel’s proposed limiting

constructions. Further, to the extent the inventor’s testimony contradicts the intrinsic evidence, the

intrinsic evidence takes precedence. Bell Atlantic, 262 F.3d at 1268-69.

       The Federal Circuit recently rejected Intel’s approach to claim construction that imports

limitations from preferred embodiments and relies on extrinsic inventor evidence. See Cont’l

Circuits LLC v. Intel Corp., 915 F.3d 788, 799-800 (Fed. Cir. 2019) (holding that the district court

erred by accepting Intel’s construction that improperly limited claim terms to a preferred

embodiment). In that case, when faced with “plain language of the claims [that] does not include

a repeated desmear process,” and a “specification [that] does not clearly and unmistakably limit

the claims to require a repeated desmear process,” Intel still argued for a limiting construction that

required the repeated desmear process, and sought to use extrinsic inventor documents to

“confirm[] that their alleged invention was limited” to a preferred embodiment. Id. at 795-96. The

trial court accepted Intel’s arguments, but the Federal Circuit did not, stating: “absent ‘clear and

unmistakable’ language suggesting otherwise, we conclude that the aforementioned statements do

not meet the ‘exacting’ standard required to limit the scope of the claims to a repeated desmear

process.” Id. at 798 (citation omitted). Regarding extrinsic evidence, the Federal Circuit found

that, because the intrinsic evidence did not support incorporating limitations from the preferred

embodiment, the “less reliable” extrinsic evidence “does not counsel” for a construction that is

inconsistent with the relevant intrinsic evidence. Id. at 799. Intel’s attempt here to improperly limit

the claims based on one or more preferred embodiments and unreliable extrinsic evidence should

be rejected, as it was in Cont’l Circuits.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                     5
       Case 3:18-cv-00326-HZ          Document 150       Filed 05/13/19      Page 12 of 33




        In contrast, Plaintiffs’ proposed constructions accurately reflect the breadth of the claim

language and are fully supported by the relevant intrinsic evidence. Accordingly, the Court should

adopt Plaintiffs’ proposed constructions.

III.    THE PROPER SCOPE OF THE ASSERTED CLAIMS

        The plain language of the asserted claims is broad, covering many embodiments discussed

in the relevant intrinsic evidence, including the provisional application incorporated by reference.

Neither the plain language of the asserted claims, nor the relevant intrinsic evidence, suggests

limiting the disputed terms as Intel suggests.

        The purpose of the invention is to help voltage regulators meet their general goals of

providing constant and consistent power to a load and satisfying any unique power requirements

of the load. See 944, 5:51-53, 7:46-49, 8:9 (“This invention may further power a circuit that

requires near constant and consistent power over time,” and may use calibration to help the “input

load voltage meet [] load operation specifications” and satisfy any “unique power requirements”).

To help achieve these goals, voltage regulators may implement a droop function, which “is used

in a power supply to automatically lower the output voltage based on the output current.” 944,

1:36-55. The droop function helps to properly power a load as the load current changes (i.e., load

transients), while still meeting the specific voltage tolerances of the load. 944, 1:38-41. The droop

function is often load specific. But the patent’s discussion of that droop function is mere

background of the invention, as manufacturers were already implementing it. 944, 1:41-43 (“The

droop is set by the manufacturer of a processor and is based on a function of the regulator output

current.”).

        The ’944 Patent, including its provisional application, is directed to overcoming a

fundamental and common problem existing in early voltage regulator circuits, including (but not




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                   6
       Case 3:18-cv-00326-HZ         Document 150        Filed 05/13/19     Page 13 of 33




limited to) those that implement a droop function: correcting errors due to manufacturing

variations, temperature changes, load requirements, or other operating conditions of a voltage

regulator. See, e.g., 944, 1:54-2:4. The ’944 Patent discusses many ways to calibrate voltage

regulators to reduce these errors and “to properly power a processor or IC chip according to the

unique power specifications of the processor or chip.” 944, Abstract (discussing “current sensing

variations, static droop settings, mismatched phase outputs, and temperature variations in a

multiphase power regulator.”). While Intel argues that “[a]ll voltage regulators adjust voltage,”

Intel fails to acknowledge that early voltage regulators were bad at providing constant and

consistent voltage due to the errors discussed above.

       The invention disclosed by the ’944 Patent provided a means for addressing some of these

errors through the use of calibration data. The asserted claims broadly cover many embodiments

of this invention. For example, the plain language of the asserted claims does not recite a droop

function, circuitry that performs a droop function, circuitry that measures current, writing to

nonvolatile memory, or an actual voltage supplied to the load. Instead, the plain language is broad

enough to cover embodiments where, among other things, a droop function is not implemented or

adjusted by the droop output(s), the sense outputs do not adjust circuitry that measures current,

and calibration data is only read from nonvolatile memory. The asserted claims broadly claim a

circuit for calibrating out some kinds of errors in a voltage regulator, improving the voltage

regulator’s ability to power a load under known operating conditions.

       Plaintiffs respectfully request that the Court construe the disputed terms in accordance with

the broad scope of the claim language and the variety of embodiments disclosed in the specification

and other intrinsic evidence.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                  7
       Case 3:18-cv-00326-HZ          Document 150        Filed 05/13/19     Page 14 of 33




IV.    PLAINTIFFS’ ATTEMPTS TO COMPROMISE

       Intel attempts to spin Plaintiffs’ good-faith attempts to reach agreement on constructions

for the disputed terms as some kind of admission. See ECF 145 at pp. 12, 16. Intel is wrong. A

party’s efforts at compromise within the Patent Local Rule 4 process are neither relevant under

Phillips, nor admissible. See N.D. California PLR 2-4 (statements and disclosures under PLR 4-1

and 4-2 are not admissible for any purpose other than PLR scheduling).

V.     DISPUTED TERMS AND CONSTRUCTIONS

       As discussed above, Intel ignores the totality of the relevant intrinsic evidence by picking

and choosing between embodiments, ignoring relevant disclosures, and even misstating the claim

language. Plaintiffs’ proposed constructions are driven by the totality of the intrinsic evidence and

properly reflect the broad scope of the claim language.

       A.      “droop output(s)”

 Claim Term To Be                 Plaintiffs’                       Intel’s Proposed
 Construed                        Proposed Construction             Construction
 “droop output(s)”                Outputs of the calibration        Outputs of the calibration
                                  control circuit used to adjust    control circuit used to adjust
                                  voltage in circuitry, in a        the droop function (i.e., the
                                  system that includes a droop      function that automatically
                                  function that can lower output    lowers the output voltage
                                  voltage based on output           based on the output current).
                                  current.

       The parties do not dispute the definition of droop function. The background of the ’944

Patent clearly states that a “droop function is used in a power supply to automatically lower the

output voltage based on the output current.” However, a plain reading of the asserted claims clearly

shows that the asserted claims do not recite a droop function, nor do they recite circuitry that

implements a droop function. Further, after discussing the droop function in the background, the

’944 Patent never again discusses the droop function. Instead, the ’944 Patent uses the word

“droop” to describe a set voltage, such as providing a “droop loss.” 8:64-66 (“This adjustable



PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                     8
       Case 3:18-cv-00326-HZ         Document 150        Filed 05/13/19     Page 15 of 33




droop amplifier 180 may be used to adjust the droop loss across the current sense circuit 140.”).

The Patent describes one embodiment in which a “droop output 550” is received by an “adjustable

droop amplifier 180,” which “may be used to adjust the droop loss,” “may be used to drive an error

circuit,” “may be equivalent to adjusting the reference voltage,” “may be used … to regulate the

output power over variations in temperature,” or may “compensate for regulator circuit variations.”

944, 7:24-25, 8:64-67, 9:1-5, 19-22, 25-27, 36-40; 944, Claims 29 and 31 (“adjusting said

adjustable droop amplifier via said droop output”; “where said adjustable droop amplifier is

adjusted to compensate for regulator circuit variations”). The Patent described calibration data for

droop outputs used to make adjustments so load voltage meets specifications. See 944, 5:32-39

(“By calibrating the droop and sense settings … the power supply compensates for inaccuracies in

the circuit…. This calibration also provides the power supply with the necessary settings to meet

the unique specifications of the load.”), 5:61-63 (“droop and sense settings may be adjusted until

the load voltage meets the loads specification.”).

       The title of the patent refers to “droop loss,” not droop function: “Programmable

Calibration Circuit For Power Supply Current Sensing And Droop Loss Compensation.” 944, Title

(emphasis added). Accordingly, the droop output(s) may adjust voltage in the regulator circuitry

for a variety of reasons specified in the Patent, including to meet droop loss requirements, to meet

load voltage specifications, or to compensate for regulator circuit variations; but in these

embodiments, any droop function remains unchanged.

       The droop function, where present, and the droop output(s) work together to provide an

accurate output voltage. Plaintiffs’ proposed construction properly reflects these important

distinctions overlooked by Intel.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                  9
       Case 3:18-cv-00326-HZ         Document 150        Filed 05/13/19     Page 16 of 33




               1.      Plaintiffs Give Proper Weight To “Droop”

       Plaintiffs’ proposed construction is consistent with the intrinsic evidence: a droop output(s)

is “used to adjust voltage in circuitry, in a system that includes a droop function that can lower

output voltage based on output current.”

       Intel contends that Plaintiffs’ proposed construction somehow “reads the ‘droop’ out of the

term ‘droop outputs.’” ECF 145 at p. 12. Not so. Rather, Intel’s proposed construction reads the

term “droop function” into claim 1, and it simply is not there.

       Plaintiffs’ proposed construction expressly refers to the droop function within a larger

system environment, and does so while still being consistent with the claim language, which is

silent regarding implementing the droop function.

       The Patent acknowledges that voltage regulation systems may use circuitry that

implements a “droop function.” 944, 1:36. The Patent describes and claims additional circuitry

for using calibration data to improve such existing voltage regulators. Accordingly, one intended

use of the invention is with systems that include circuitry for implementing a droop function. That

system is the environment for which the claims were written. But Claim 1, and the other asserted

claims, do not recite such circuitry. Intel’s accused FIVR microprocessors can infringe Claim 1,

and the other asserted claims, without such circuitry, especially where, as Plaintiffs understand is

the case here, Intel’s accused microprocessors are designed to be used with external voltage

regulators that include circuitry for implementing a droop function. See Helferich Patent Licensing

v. New York Times Co., 788 F.3d 1293, 1299 n. 4 (Fed. Cir. 2015) (“where a defendant’s practice

of a claimed invention presupposes that other persons engage in additional conduct, we have said

that the additional conduct is part of ‘the environment’ in which the claim is practiced, and not




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                  10
       Case 3:18-cv-00326-HZ           Document 150         Filed 05/13/19      Page 17 of 33




something the defendant need engage in for infringement to be found.”) (emphasis in original and

citations omitted).

       Within this environment, the droop output(s) adjusts voltage in a regulator circuit to meet

power requirements. See 944, 7:46-49 (“The sense outputs and the droop output then may be

adjusted until the input load voltage meets load operation specifications.”). That is what the

invention is about. See 944, Abstract (“to properly power a processor or IC chip according to the

unique power specifications of the processor or chip.”).

       In an environment where a droop function is present, a droop output(s) may adjust voltage

in the regulator circuit to correct for errors that result in “droop inaccuracies.” See, 944, 2:2-4.

These droop inaccuracies are errors in voltage, which may be corrected using a droop amplifier,

or by adjusting a reference voltage in the circuit. See 944, 9:50-52 (“adjusting the droop amplifier

180 may be equivalent to adjusting the reference voltage.”). But Claim 1 does not require

infringing circuitry, such as Intel’s accused microprocessors, to include a “droop amplifier” or any

other circuitry that implements a droop function.

               2.      The Droop Output(s) Need Not Adjust A Droop Function

       Intel states that “droop outputs are outputs of the calibration control circuit used to adjust

the droop function.” ECF 145 at 9. The ’944 Patent, however, does not state that the droop

output(s) must adjust a droop function, nor does claim 1 recite circuitry for implementing a droop

function.

       Intel cites to its expert’s declaration for the proposition that, in the Patent, the “error circuit

implements [the] droop function.” ECF 145 at 9.2 Intel cites to the one embodiment of the



2
  See also Melvin Decl. (ECF 115-5), ¶ 15 (“In the circuit of Fig. 1, a function of automatically
lowering the output voltage based on the output current is implemented by adjustable droop
amplifier 180 in conjunction with error circuit 170.”).

PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                       11
       Case 3:18-cv-00326-HZ          Document 150         Filed 05/13/19     Page 18 of 33




invention in Patent figure 1, and specification excerpts describing Figure 1, for the proposition that

the “droop output” “may … adjust the droop amplifier [180],” which “may be used to adjust the

droop loss across the current sense circuit 140” and “may be used to drive an error circuit…” ECF

145 at 9. First, as discussed, “droop loss” is not “droop function.” Second, as indicated by the

optional word “may,” and by the Patent’s description of figure 1 as merely “one embodiment” of

the invention, those are optional aspects of the invention. See 944, 4:39 and 8:34-35 (“FIG. 1 is a

schematic of one embodiment of the present invention”); Cadence Pharmaceuticals Inc. v. Exela

PharmSci Inc., 780 F. 3d 1364, 1369 (Fed. Cir. 2015) (“The statement in the specification that the

concentration of the buffer ‘may be’ between 0.1 and 10 mg/ml is not limiting, because even if ‘all

of the embodiments discussed in the patent’ included a specific limitation, it would not be ‘proper

to import from the patent's written description limitations that are not found in the claims

themselves.’”). Claim 1 does not claim those options.

       Specifically, Claim 1 does not claim an “error circuit.” It does not claim a “droop

amplifier.” It does not claim a “current sense circuit.” In short, it does not require the circuitry in

Figure 1 that, according to Intel’s expert, “implements [the] droop function.” Claim 1 is broader

than the embodiment of Figure 1.

       Dependent Claims 26-36 recite the circuitry shown in Figure 1 that, according to Intel,

implements the droop function, but those claims are not asserted in this case. Claim 26 depends

from Claim 1 but requires additional circuitry, including an error circuit, droop amplifier, and

current sense circuit:

               26. The regulator circuit of claim 1 further comprising: … an
               adjustable droop amplifier, and an error circuit with an error
               amplifier, wherein each phase … include[s] … a current sense
               circuit … wherein: … said current sense circuit … feeds back … via
               said adjustable sense amplifier …; said adjustable sense amplifier
               also feeds into said adjustable droop amplifier; said droop amplifier



PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                    12
       Case 3:18-cv-00326-HZ           Document 150       Filed 05/13/19      Page 19 of 33




               drives said error circuit; and said error circuit drives each pulse
               width modulator on each said phase.

Intel is trying to import into independent Claim 1 those limitations of dependent Claim 26. That

is improper.

       Claim 26 is incorporated into dependent Claims 27-36. Accordingly, Claims 27-36 also

require an “error circuit,” “adjustable droop amplifier,” etc. (and also add more limitations). But

plaintiffs do not assert any of Claims 26-36. Thus, the “error circuit” and other circuitry that,

according to Intel, “implements [the] droop function” is simply not at issue in this case. Claim 1

must not be construed to require it.

       The ’944 Patent, consistent with Claim 1’s broad language, describes several functions that

droop outputs may perform that do not implement or adjust the droop function. For example, the

“adjustable droop amplifier 180 may be used to adjust the droop loss across the current sense

circuit 140.” 944, 8:64-66. In another embodiment, the droop outputs may be used to adjust the

reference voltage directly instead of using an adjustable droop amplifier. See id. at 9:4-5. See also

Melvin Decl. (ECF 115-5), ¶ 15.

       Even the citations that Intel relies on for this point are completely silent regarding adjusting

droop function. See, e.g., ECF 145 at 9 (citing the 944, 5:32-35, 7:23-25, 8:64-66, which only

mention a droop loss, and not a droop function). A droop loss is a lowered output voltage, not the

droop function that relates the output voltage to the output current. Further, to adjust a droop

function, the droop output(s) would have to implement the droop function. But even Intel

recognizes that the droop output(s) do not implement a droop function. ECF 145 at 13 (stating that

the “error circuit [is] used to implement the droop function”) (citing Subramanian Supp. Decl. ¶

12). The droop output(s) may only “adjust the droop loss across the current sense circuit” to




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                    13
       Case 3:18-cv-00326-HZ           Document 150        Filed 05/13/19    Page 20 of 33




calibrate the voltage regulator, leaving the droop function unadjusted. See, e.g., 944, 8:64-66.

Intel’s interpretation of the ’944 Patent is flawed.

       Intel also misstates what the ’944 Patent discloses. For example, Intel states that “[t]he

specification never states that the droop outputs merely adjust ‘output voltage.’” ECF 145 at 13.

This statement is flat wrong. The ’944 Patent clearly states that droop output(s) may adjust an

output voltage, such as by “adjusting a reference voltage.” 944, 9:4-5. It clearly states that during

calibration, “the droop output then may be adjusted until the input load voltage meets load

operation specifications . . . .” 944, 7:47-49. Even Intel’s expert recognizes that adjusting a

reference voltage is a method used to adjust the output voltage in a regulator circuit. ECF 115-4 at

¶ 59 (“The control circuitry uses this signal to adjust the switches in order to modify the output

voltage Vout so that it equals the desired reference voltage Vref.”).

       Intel’s position is indefensible.

               3.      Intel Relies On Inconclusive Non-Party Inventor Testimony

       Intel invites the Court to draw suspect inferences from inconclusive non-party inventor

testimony. For example, Intel states that one of the non-party inventors “testified unequivocally

that the droop outputs are the outputs used to adjust the droop function.” ECF 145 at 10. However,

the testimony does not confirm that droop output(s) as recited in Claim 1 are only used to adjust a

droop function. Rather, the testimony was uncertain, and merely addressed the “one embodiment”

(in the Patent’s words) – “one implementation” (the witnesses’ words) – shown in figures 1 and 2,

in which the droop output adjusts a “droop amplifier” (which in Patent figure 1, about which the

witness was testifying, sends an output to an “error circuit”). See Hejazi Dep., 77:10 -78:

               Q. Turn to column 9, line 23 [of the Patent], and tell me when you
               get there?
               A. Yes.
               *****



PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                  14
       Case 3:18-cv-00326-HZ           Document 150        Filed 05/13/19       Page 21 of 33




               Q. *** It says: “The calibration control circuit 190 in FIG. 1 is
               shown in more detail in FIG. 2. FIG. 2 shows one embodiment of
               the calibration control circuit. The calibration control circuit
               controls the adjustments to the droop amplifier via the droop output
               550 and the sense amplifiers via sense outputs 530.” Did I read that
               correctly, sir?
               A. Yes.
               *****
               Q. The droop output of the ‘944 patent adjusts the droop amplifier;
               correct?
               A. Give me some time to look at the circuits. (Pause) Yes, that is
               one implementation.
               Q. And the droop amplifier adjusts the droop function; correct?
               A. I think so.

The witness was not certain that the droop amplifier adjusts the droop function, and he was

testifying only about one embodiment, based on his review of figures 1 and 2 and counsel’s reading

of only a few lines of Patent column 9. That testimony is not relevant to Claim 1, which does not

recite a “droop amplifier” (or error circuit) and is not limited to figure 1.

       Again, Intel is focusing on one of many embodiments that are covered by the broad claim

language. This testimony is “less reliable” extrinsic evidence that “does not counsel” for a

construction limited to one embodiment. See Cont’l Circuits, 915 F.3d at 799 (relying on the

relevant intrinsic evidence to reverse Intel’s limiting construction).

       B.      “sense output(s)”

 Claim Term To Be                  Plaintiffs’                        Intel’s Proposed
 Construed                         Proposed Construction              Construction
 “sense output(s)”                 Outputs of the calibration         Outputs of the calibration
                                   control circuit used to adjust     control circuit used to adjust
                                   the current feedback loop.         the circuitry that measures
                                                                      current.

       A plain reading of the asserted claims, in view of the totality of the relevant intrinsic

evidence, clearly shows that Intel is attempting to incorporate a limitation that would read out a

preferred embodiment of the ’944 Patent. This is improper. Kaneka Corp. v. Xiamen Kingdomway

Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015) (“A claim construction that excludes a preferred


PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                       15
       Case 3:18-cv-00326-HZ          Document 150         Filed 05/13/19     Page 22 of 33




embodiment is ‘rarely, if ever, correct.’”) (citation omitted). In doing so, Intel attempts to blur the

lines between distinct circuit components (i.e., the current sense circuit and the adjustable sense

amplifier). See ECF 145 at 15 (stating that “the current sensing circuitry includes the current sense

circuit and the sense amplifier.”) (emphasis in original).

       The ’944 Patent is clear that sense outputs are outputs of the calibration control circuit used

to adjust the current feedback loop, which may include any of the current sense circuit, adjustable

sense amplifier, pulse width modulator, or another circuit component of the current sense feedback

loop. See 944, Fig. 1, 3:29-32. Plaintiffs’ proposed construction properly reflects the clear

disclosure.

               1.      Plaintiffs Give Proper Weight To “Sense”

       Intel again complains that Plaintiffs’ proposed construction somehow “read the ‘sense’ out

of ‘sense outputs.’” ECF 145 at 17. Intel’s attack on Plaintiffs’ proposed construction ignores that

Plaintiffs’ proposed construction affirmatively references the current feedback loop, which

measures current and feeds the measured current back to the voltage regulator. As discussed above,

the current feedback loop may include any of the current sense circuit, adjustable sense amplifier,

pulse width modulator, or another circuit component of the current feedback loop. See, e.g., 944,

Fig. 1, 3:29-32. Plaintiffs give proper weight to the “sense” in the asserted claims.

               2.      Sense Output(s) Need Not Adjust Circuitry That Measures Current

       Intel appears to recognize that the adjustable sense amplifier is distinct from the current

sense circuit that measures current. ECF 145 at 15 (“The current sense circuit measures the

amount of current that is supplied to the load, and the sense amplifier amplifies (increases) the

measured current signal so it can be used in the current feedback loop.”) (emphasis added).

Nevertheless, Intel still attempts to blur the lines between distinct circuit components. The ’944




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                    16
       Case 3:18-cv-00326-HZ          Document 150        Filed 05/13/19     Page 23 of 33




Patent is clear that the adjustable sense amplifier does not measure any current, which is performed

by the current sense circuit:

               This current sense circuit may be implemented by measuring the
               current across the sense resistors, an RDS on the output FET driver,
               the current across the inductor of a DCR circuit, or the current across
               the resistance of a board trace. No matter the implementation of the
               current sense circuit, the current sense circuit feeds back to the
               regulator circuit through the adjustable sense amplifier . . .

944, 8:43-50 (emphasis added). Intel’s proposed construction ignores this clear distinction. This

flaw in Intel’s construction is further highlighted when considering the purpose of an amplifier.

By definition, an amplifier applies a gain to a signal. Cf. 944, 8:54-58 (“adjusting the feed back

gain of the adjustable sense amplifier”). Thus, after the current is measured, the sense outputs may

apply a gain to this measurement. Intel’s proposed construction runs afoul of the basic purpose of

the disclosed circuitry.

       C.      “said calibration control circuit interfaces with
               said nonvolatile memory to store calibration data”

 Claim Term To Be                 Plaintiffs’                       Intel’s Proposed
 Construed                        Proposed Construction             Construction
 “said calibration control        Plain meaning. Alternatively:     The calibration control circuit
 circuit interfaces with said     The calibration control circuit   writes calibration data into
 nonvolatile memory to store      communicates with                 the nonvolatile memory.
 calibration data”                nonvolatile memory to store
                                  calibration data in any
                                  memory.

       A plain reading of asserted claim 1 reveals that the calibration control circuit need not write

to nonvolatile memory. Intel ignores this clear language and attempts to improperly impose this

limitation on the scope of much broader language. However, the relevant intrinsic evidence shows

embodiments where the calibration control circuit interfaces with the nonvolatile memory by

reading from the memory and by storing the calibration data in another type of memory. Plaintiffs’

proposed construction is true to the claim language and covers both embodiments.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                   17
       Case 3:18-cv-00326-HZ          Document 150         Filed 05/13/19     Page 24 of 33




               1.      Intel Misstates The Intrinsic Evidence

       Intel misstates the disputed claim language in arguing that the language somehow “requires

[sic] storing calibration data in nonvolatile memory.” ECF 145 at 30. Had this disputed claim

language required writing to nonvolatile memory, the claim language would have stated so. Intel

ignores the dependent claims that recite writing to nonvolatile memory, creating a presumption

that the independent claim does not require writing to the nonvolatile memory. Compare, 944,

Claim 1 (“to store calibration data”), with 944, Claim 19 (“write to nonvolatile memory”). See

Phillips, 415 F.3d at 1315 (“[T]he presence of a dependent claim that adds a particular limitation

gives rise to a presumption that the limitation in question is not present in the independent claim.”).

       Further, the surrounding claim language does nothing to rebut this presumption. For

example, asserted claim 1 merely requires that the nonvolatile memory stores calibration data. See

944, Claim 1 (“said nonvolatile memory stores calibration data”). However, this language supports

Plaintiffs’ proposed construction, not Intel’s. The calibration data stored in nonvolatile memory

may be read from non-volatile memory and stored in another memory. See, e.g., 944, 4:29-33

(“The controller then. [sic] references the memory for stored calibration data that may be

associated with the sampled temperature. Finally the controller sets the sense output and the droop

output of the calibration control circuit according to the calibrated data.”) (emphasis added). See

also Melvin Decl. (ECF 115-5), ¶ 25. After interfacing with nonvolatile memory, the calibration

data may be stored in any type of memory.

       Intel also argues that “[i]f the ’944 patent’s inventors had intended to cover retrieving data

from nonvolatile memory and then storing it in some other type of memory, they could have

written the claims to state that.” ECF 145 at 33. Intel fails to appreciate that this argument cuts

against Intel’s own claim construction position. If asserted claim 1 required writing to nonvolatile




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                    18
       Case 3:18-cv-00326-HZ          Document 150       Filed 05/13/19      Page 25 of 33




memory, it would have been written to include that limitation. Compare 944, Claim 1 (“to store

calibration data”) with 944, Claim 19 (“write to nonvolatile memory”). However, as discussed

above, the disputed claim language is broad enough to cover multiple ways of interfacing with

nonvolatile memory, such as reading from nonvolatile memory. Broad claim language can cover

multiple embodiments as understood by a POSITA based on the disclosure. See, e.g., Nazomi

Communications, Inc. v. ARM Holdings, PLC, 403 F.3d 1364, 1369 (Fed. Cir. 2005) (claims may

embrace “different subject matter than is illustrated in the specific embodiments in the

specification”).

       Finally, Intel argues that giving the claim its proper breadth would not achieve the

advantages achieved by the claimed invention. See ECF 145 at 31 (discussing “the ability to store

the calibration data in nonvolatile memory so that it can still be used if the system is powered down

and then re-started.”). This argument is a non-starter because the surrounding claim language

affirmatively recites calibration data stored in nonvolatile memory. See 944, Claim 1 (“said

nonvolatile memory stores calibration data”). As such, Intel’s proposed construction cannot be

correct.

               2.      Intel Again Relies On Inconclusive Non-Party Inventor Testimony

       Intel states that the non-party inventors “confirmed that storage of the calibration data in

nonvolatile memory is an important feature of the claimed invention.” ECF 145 at 32. The fact

that nonvolatile memory stores calibration data is not disputed. See 944, Claim 1 (“said nonvolatile

memory stores calibration data”). Nor it is disputed that this is an important feature of the claimed

invention. However, the cited deposition testimony in no way supports limiting the disputed claim

language by requiring the calibration control circuit to write to nonvolatile memory.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                  19
       Case 3:18-cv-00326-HZ          Document 150        Filed 05/13/19     Page 26 of 33




       D.      “calibration data”

 Claim Term To Be                 Plaintiffs’                       Intel’s Proposed
 Construed                        Proposed Construction             Construction
 “calibration data”               Data used in determining          Data that relates the sense
                                  droop output and sense output     outputs and droop outputs
                                  settings, based in part on        with temperature and is used
                                  operating a circuit under         to adjust those outputs as the
                                  known conditions.                 temperature varies.

       The totality of the relevant intrinsic evidence reveals that calibration data is used in

determining droop output and sense output settings using known circuit conditions. For example,

the asserted claims are directed to calibrating a regulator circuit to account for “power

specifications [that] vary with manufacture or temperature” (944, 4:20-21), which may “vary from

processor to processor, even those manufactured by the same manufacturer within the same batch”

(944, 1:58-61). As such, the known conditions can include, among other things, “production

variations in chip manufacture” (944, 4:11) and “temperature variation causing [] droop

inaccuracies” (944, 2:3-4). Not all calibration data is used to calibrate for temperature variations.

DeRouin Decl. (Ex. A), p. 4 (discussing unbalanced phase currents and providing “a calibration

scheme by which the inaccuracies of the discrete [circuit] components are accounted and corrected

for.”). See also 944, Claims 6 and 7 (“nonvolatile memory stores regulator performance

parameters” and/or “application specific power curve data”), 944, Claims 31 and 32 (“droop

amplifier” and “sense amplifier” are “adjusted to compensate for regulator circuit variations”).

Plaintiffs’ proposed construction accurately reflects how broadly calibration data is used in the

intrinsic evidence.

               1.      Intel Only Focuses On Temperature

       As discussed above, in the context of the relevant intrinsic evidence, not all calibration data

relates to temperature variations. Intel even argues that the words “calibration data” necessarily

require incorporating a temperature limitation when construing this term. ECF 145 at 29 (“As its


PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                     20
        Case 3:18-cv-00326-HZ        Document 150       Filed 05/13/19     Page 27 of 33




name suggests, the calibration data is the data that is used to perform these temperature

calibrations.”) (emphasis added). Intel is wrong. Calibration data may be used for many reasons,

including calibrating a regulator circuit for “current sensing variations, static droop settings,

mismatched phase outputs, and temperature variations.” 944, Abstract (emphasis added). See also

DeRouin Decl. (Ex. A), Figs. 13 and 14, p. 5 (discussing that figures 13 and 14 of the provisional

application are identical except that figure 14 adds a temperature sensor). Focusing on temperature

alone ignores many of the advantages achieved by the calibration control circuit using calibration

data.

               2.      Intel Misstates The Claim Language

        In attacking Plaintiffs’ proposed construction, Intel misstates the claim language. See ECF

145 at 28-29. Without citation, Intel states that “[t]he only calibration that occurs in the claims

relates to temperature.” ECF 145 at 28. However, the claim language is broad enough to cover

embodiments that calibrate for temperature and for other known circuit conditions. Intel’s

characterization limiting the claim to calibrating for temperature variations is flawed. Nothing in

the claim language forbids calibrating the regulator circuit using other known circuit conditions,

such as manufacturing variations.

               3.      Intel Reads “Calibration” Out of “Calibration Data”

        Intel claims that Plaintiffs’ proposed construction reads on an output current of the

regulator circuit used in implementing a droop function, and thus cannot be correct. See ECF 145

at 29.3 Intel is wrong. Moreover, Intel ignores that its own construction has precisely the same




3
 Additionally, Intel again fails to acknowledge the distinction between calibrating an output
voltage based on a droop setting and the droop function setting the droop.


PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                21
        Case 3:18-cv-00326-HZ          Document 150       Filed 05/13/19     Page 28 of 33




issue: output current could relate sense and droop outputs to temperature, and output current could

be used to adjust sense outputs and droop outputs.

        Intel is wrong because it reads “calibration” out of the disputed language. Calibration data

is used in determining droop and sense output settings based on known conditions. For example,

“[t]he load voltage and the temperature may be monitored while the droop and sense settings may

be adjusted until the load voltage meets the loads specification.” 944, 5:54-6:9. “The data stored

in the nonvolatile memory for the droop outputs and sense outputs may be based on the load

voltage input and the temperature input.” 944, 2:40-43. As such, nonvolatile memory stores

calibration data used to calibrate the regulator circuit. Output current is not used to calibrate the

regulator circuit.

        E.      “load voltage input”

 Claim Term To Be                  Plaintiffs’                       Intel’s Proposed
 Construed                         Proposed Construction             Construction
 “load voltage input”              Plain meaning. Alternatively:     Input to the calibration
                                   Input to the calibration          control circuit that provides
                                   control circuit that provides     the voltage supplied to the
                                   load voltage data.                load.

        Load voltage input does not need to be construed. If construed, the intrinsic evidence

supports Plaintiffs’ alternative construction. For example, the load voltage input may directly

receive the actual voltage supplied to the load. See, e.g., 944, Fig. 1 (depicting a voltage from the

load 165 coupled directly to the calibration control circuit 190). Alternatively, the load voltage

input may also provide load voltage data that represents the voltage supplied to the load. See, e.g.,

944, Fig. 2; 9:44-46 (“The controller samples load voltage input 570 from the regulator circuit in

one embodiment via an analog to digital converter with registered output 670.”). The load voltage

input may provide an estimation or an approximation of the actual load voltage to the calibration

control circuit, including a digital representation of the load voltage. See 944, Claim 13 (“said load



PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                     22
       Case 3:18-cv-00326-HZ           Document 150        Filed 05/13/19     Page 29 of 33




voltage input comprises an analog to digital converter with registered output.”). As clearly shown

in Fig. 2 of the ’944, the load voltage input may use an analog to digital converter to provide data

representing the voltage supplied to the load. Thus, the load voltage input does not have to provide

the voltage supplied to the load, as suggested by Intel. However, in all cases, the load voltage input

is an input to the calibration control circuit that provides load voltage data.

               1.      Intel Misunderstands Monitoring Load Voltage

       Intel states that “the specification makes clear that the load voltage input is an input to the

calibration control circuit that provides the voltage that is supplied to the load.” ECF 145 at 22. In

doing so, Intel relies on language stating that “the calibration control circuit may monitor the load

voltage output of the current sense circuit via the load voltage input.” ECF 145 at 22 (citing 944,

3:43-45, 7:25-27). “May” does not mean “must.” Intel fails to appreciate that the load voltage

output may be monitored by receiving load voltage data representing the voltage supplied to the

load. Fig. 2 of the ’944 Patent, which was cited by Intel, shows that the load voltage input may

provide the calibration control circuit with a digital representation of the analog voltage supplied

to the load. 944, Fig. 2; 9:44-46. The calibration control circuit may monitor the load voltage based

on the digital representation. Monitoring the load voltage does not require receiving the actual

analog voltage supplied to the load.

               2.      Plaintiffs’ Proposed Construction Is Bounded

       An “input to the calibration control circuit that provides load voltage data” properly defines

the metes and bounds of a load voltage input. Intel claims that use of the word “data” would render

Plaintiffs’ proposed construction indefinite. ECF 145 at 24.4 Intel’s position is curious because




4
 Intel does not allege that load voltage input is indefinite, as evidenced by Intel’s invalidity
contentions.


PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                   23
       Case 3:18-cv-00326-HZ          Document 150        Filed 05/13/19     Page 30 of 33




Intel appears to understand what “data” means with respect to other disputed claim terms. See,

e.g., supra D (construing “calibration data”); infra F (construing “temperature data is used . . .”).

       Intel appears to be arguing that a claim construction that reads on more than one

embodiment is necessarily indefinite, which is wrong as a matter of law. See Nautilus, Inc. v.

Biosig Instruments, Inc., 134 S. Ct. 2120, (2014) (holding that a patent must “inform, with

reasonable certainty, those skilled in the art about the scope of the invention.”). Even Intel’s pre-

Nautilus case law recognizes that “[a]bsolute clarity is not required to find a claim term definite.”

See Star Sci., Inc. v. R.J. Reynolds Tobacco Co., 655 F.3d 1364, 1373 (Fed. Cir. 2011). Plaintiffs’

proposed construction informs those skilled in the art of what is covered by a load voltage input,

thus Plaintiffs’ proposed construction is sufficiently definite.

       F.      “temperature data is used . . . to adjust said sense outputs and said droop
               outputs”

 Claim Term To Be                  Plaintiffs’                      Intel’s Proposed
 Construed                         Proposed Construction            Construction
 “temperature data is used …       Temperature data is a factor     Plain meaning, i.e., the
 to adjust said sense outputs      in the determination of one or   calibration control circuit
 and said droop outputs”           more sense output and droop      uses the temperature data to
                                   output settings.                 adjust both the sense outputs
                                                                    and the droop outputs.

       The intrinsic evidence is clear that temperature data is used to set or adjust a combination

of sense and droop output settings, adjusted as a pair of outputs. See, e.g., 944, 5:61-63, 7:46-49.

The intrinsic evidence is also clear that adjusting the combination of sense and droop output

settings does not necessarily require changing both the sense settings and droop output settings

when temperature changes. See, e.g., DeRouin Decl. (Ex. A), p. 2, 5. Plaintiffs’ proposed

construction accurately reflects this intrinsic evidence in that temperature data is a factor in the

determination of one or more sense output and droop output settings.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                    24
       Case 3:18-cv-00326-HZ         Document 150        Filed 05/13/19     Page 31 of 33




       Despite Plaintiffs proposing a construction supported by the intrinsic evidence, Intel

attempts to create a dispute by alleging that Plaintiffs are arguing that “and” really means “or” in

the disputed claim language. See ECF 145 at 26. To the contrary, Plaintiffs submit that “and” has

its ordinary broad meaning and should be understood consistently with the intrinsic evidence. See

ECF 143 at 20. There is no controversy surrounding the meaning of “and.” Further, the ’944 Patent

is clear that “and,” along with other conjunctions, is “to be understood in the most inclusive sense

possible.” 944, 4:63-64. In this context, “and” denotes that the sense and droop outputs are

determined as one pair of outputs.

       Intel also argues that the specification does not use the exact “one or more” language in

Plaintiffs’ proposed construction. ECF 145 at 26. But Intel conveniently ignores that the exact

“both” language it proposes is also never used in specification. The argument is pointless.

       G.      “said calibration control circuit interfaces with said regulator circuit
               via said sense outputs, said droop outputs, and said load voltage input”

 Claim Term To Be                 Plaintiffs’                       Intel’s Proposed
 Construed                        Proposed Construction             Construction
 “said calibration control        Plain meaning. Alternatively:     The calibration control circuit
 circuit interfaces with said     The calibration control circuit   communicates with the
 regulator circuit via said       communicates with the             regulator circuit by receiving
 sense outputs, said droop        regulator circuit by way of       the regulator’s output voltage
 outputs, and said load voltage   the sense outputs, droop          via the load voltage input and
 input”                           outputs, and load voltage         by sending adjustments to the
                                  input.                            regulator via the sense and
                                                                    droop outputs.

       This disputed claim language does not need to be construed. This claim language merely

describes communication between the calibration control circuit and the regulator circuit using the

various outputs, whether that communication is direct or indirect. Intel seeks to construe this

phrase by imposing limitations that are counter to the broad claim language and the intrinsic

evidence. Specifically, Intel seeks to incorporate limitations from its erroneous constructions for

other disputed claim terms, seeking to further limit the asserted claims. As discussed above (supra



PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                 25
       Case 3:18-cv-00326-HZ           Document 150       Filed 05/13/19      Page 32 of 33




E), a load voltage input need not provide the analog voltage supplied to the load to the calibration

control circuit. See, e.g., 944, Fig. 2; 9:44-46. Further, a plain reading of the disputed claim

language is consistent with Plaintiff’s proposed construction, not Intel’s.

       H.      “calibration control circuit”

 Claim Term To Be                  Plaintiffs’                       Intel’s Proposed
 Construed                         Proposed Construction             Construction
 “calibration control circuit”     Plain meaning. Alternatively:     Circuit that calibrates current
                                   Circuitry configured to set or    sensing circuitry and a droop
                                   adjust calibration data for use   function over a range of
                                   in the control of a regulator     temperatures.
                                   circuit.

       Calibration control circuit does not need to be construed. The claim language is clear that

a calibration control circuit is circuitry including a controller, sense outputs, droop outputs, load

voltage input and temperature input, and an interface with non-volatile memory that stores

calibration data. Intel seeks to construe this term in order to impose limitations on the asserted

claims that are counter to the broad claim language and the intrinsic evidence.

       Intel is correct that a “calibration control circuit” is “a circuit that calibrates.” ECF 145 at

18. From there, Intel seeks to incorporate the erroneous limitations from its proposed constructions

for sense outputs and droop output(s). A calibration control circuit is not required to calibrate

current sensing circuitry (see supra B) and is not required to calibrate a droop function over a range

of temperatures (see supra A). Intel’s approach fails to align with the totality of the intrinsic

evidence. Conversely, Plaintiffs’ proposed construction reflects that a calibration control circuit

uses calibration data to control a regulator circuit.




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                                    26
       Case 3:18-cv-00326-HZ        Document 150       Filed 05/13/19     Page 33 of 33




VI.    CONCLUSION

       Plaintiffs’ proposed constructions are consistent with the breadth of the asserted claim

language read in the context of the specification and other intrinsic evidence. For the reasons

discussed above, the Court should adopt Plaintiffs’ proposed constructions.

       Dated: May 13, 2019

                                         Respectfully Submitted,

                                         By: /s/ Jeffrey S. Love
                                            Jeffrey S. Love, OSB No. 873987
                                            John D. Vandenberg, OSB No. 893755
                                            James E. Geringer, OSB No. 951783
                                            KLARQUIST SPARKMAN, LLP

                                            Howard L. Close, pro hac vice
                                            J. Andrew Love, pro hac vice
                                            Patrick B. McAndrew, pro hac vice
                                            Ronnie Flack, Jr., pro hac vice
                                            WRIGHT, CLOSE & BARGER, LLP

                                            Richard N. Laminack, pro hac vice
                                            LAMINACK, PIRTLE & MARTINES

                                            Luke Motley IV, pro hac vice
                                            LAW OFFICES OF LUKE MOTLEY, IV PC

                                            Attorneys for Plaintiffs
                                            FEREYDUN TABAIAN
                                            and AHMAD ASHRAFZADEH




PLAINTIFFS’ RESPONSE BRIEF ON CLAIM CONSTRUCTION                                            27
